Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 1 of 7                 PageID #: 96




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


TRAVIS PERRY,                             )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )              No. 1:20-cv-301-LEW
                                          )
THE HANOVER INSURANCE                     )
GROUP, INC., a/k/a HANOVER                )
INSURANCE COMPANY,                        )
                                          )
              Defendant,                  )


                       ORDER ON OUTSTANDING MOTIONS


       In this action, Plaintiff Travis Perry filed his five-count complaint alleging that

Defendant Hanover Insurance improperly denied benefits under a marine insurance

contract. On September 5, 2018, Defendant insured Plaintiff’s 49-foot-long, commercial

fishing vessel—the F/V ISLA AND GRAYSON—for up to $800,000. On August 22,

2019, the F/V ISLA AND GRAYSON was destroyed by fire while sitting on jack stands

at Plaintiff’s place of business in Harrington, Maine.

       I am presented with two motions. Plaintiff moves to dismiss Count III without

prejudice, citing the unsettled nature of the underlying legal theory and a lack of prejudice

to the Defendant. Plaintiff’s Motion to Voluntarily Dismiss Count III Without Prejudice

(ECF No. 12). Defendant moves to dismiss Counts II, III, and V, with prejudice.

Defendant’s Motion to Dismiss (ECF No. 6).
    Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 2 of 7                         PageID #: 97




         For the following reasons, Plaintiff’s Motion is GRANTED and Defendant’s

Motion is GRANTED IN PART.

                        PLAINTIFF’S MOTION TO DISMISS COUNT III

         Rule 41(a)(2) allows a plaintiff to voluntarily dismiss a claim “by court order, on

terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). The gravamen of my

analysis is whether any other party will be prejudiced by the dismissal. “Accordingly,

dismissal without prejudice is the norm, unless the court finds that the defendant will suffer

legal prejudice.” Cabrera v. Esso. Std. Oil Co. P.R., 723 F.3d 82, 87 (1st Cir. 2013)

(internal citations omitted).

         Defendant will not suffer prejudice from a voluntary dismissal of Count III. While

Defendant does have a pending motion to dismiss, discussed below, Defendant did not

respond to Plaintiff’s motion to dismiss Count III or explain any prejudice it would suffer

from Count III’s dismissal. Many of the elements that courts typically view as prejudice

are not present here. 1 Plaintiff has been diligent in his filings, has provided adequate

explanation for the need for a dismissal, and the Defendant has only expended a small

amount of effort and expense thus far. Finally, in Defendant’s Reply to Plaintiff’s

Opposition to Hanover’s Motion to Dismiss (ECF No. 13), Defendant states “[g]iven

Plaintiff’s Motion to Dismiss Count III . . . Defendant will narrow its analysis in this Reply

to Counts II and V.” ECF No. 13 at 1. It appears Defendants are satisfied that Count III be

dismissed without prejudice. I am, too.

1
  Typical sources of prejudice stem from “the defendant’s effort and expense of preparation for trial,
excessive delay and lack of diligence on the part of the plaintiff in prosecuting the action, insufficient
explanation for the need to take a dismissal, and the fact that a motion for summary judgment has been filed
by the defendant.” Doe v. Urohealth Sys., 216 F.3d 157, 160 (1st Cir. 2000).
                                                     2
Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 3 of 7                  PageID #: 98




                   DEFENDANT’S MOTION TO DISMISS (ECF NO. 6)

       Because I dismiss Count III, I will only consider Defendant’s motion as it pertains

to Counts II and V.

       When deciding a motion to dismiss pursuant to Rule 12(b)(6), my goal is “to

determine whether the factual allegations in the plaintiff’s complaint set forth a plausible

claim upon which relief may be granted.” Foley v. Wells Fargo Bank, N.A., 772 F.3d 63,

71 (1st Cir. 2014) (internal citations omitted). In doing so, I must take all the well pleaded

factual allegations as true and construe them in a light most favorable to the plaintiff. Id.

       A. Count II: Breach of the Covenant of Good Faith and Fair Dealing

       Defendant argues that Count II should be dismissed because Maine law—which

controls because federal maritime law is silent on this issue—does not allow a claim for

breach of the covenant of good faith and fair dealing to stand alone as an independent

cause of action.

       “Every maritime contract imposes an obligation of good faith and fair dealing

between the parties in its performance and enforcement.” F.W.F., Inc. v. Detroit Diesel

Corp., 494 F. Supp. 2d 1342, 1359 (S.D. Fla. 2007). However, as Judge Levy correctly

found in Rocque v. Zetty, LLC, federal maritime law is silent as to whether a breach of the

duty of good faith and fair dealing may stand as an independent cause of action. 456 F.

Supp. 3d 257, 263 (D. Me. 2020). It is well settled that where maritime law is silent, state

law may supplement it. See Fairest-Knight v. Marine World Distribs., Inc., 652 F.3d 94,

98 (1st Cir. 2011). I agree with Judge Levy that because neither federal law nor Maine

law provides an independent cause of action for breach of the duty of good faith and fair

                                              3
Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 4 of 7                  PageID #: 99




dealing, the appropriate place to consider Plaintiff’s good faith and fair dealing

contentions is in the context of Count I, Plaintiff’s claim for breach of a maritime contract

of insurance. Rocque, 456 F. Supp. 3d at 263.

       Plaintiff argues that federal maritime law is not silent on the issue and I should not

look to Maine law to supplement my analysis. I am not persuaded by this argument.

Plaintiff relies on Federal Insurance Company v. Speedboat Racing Ltd. for the

proposition that federal maritime law allows a separate cause of action for breach of the

covenant of good faith and fair dealing. 200 F. Supp. 3d 312 (D. Ct. 2016). In Speedboat,

the court exhaustively discussed the intersection of federal maritime law and state law

while analyzing whether a breach of the covenant of good faith and fair dealing can

support an independent cause of action. The court ultimately decided that Connecticut

law applied to the question and state law permitted the independent action. See id. at 343-

45. Similarly, I have looked to state law for the answer.

       Plaintiff also argues that the Law Court’s decision in Marquis v. Farm Family

Mutual Insurance Company is not applicable to the facts of this case. 628 A.2d 644 (Me.

1993). In Marquis the Law Court “refuse[d] to recognize an independent tort of bad faith

resulting from an insurer’s breach of its duty to act in good faith and deal fairly with an

insured.” Id. at 652. While the Law Court reasoned that “[a]llowing, in addition, an

independent tort action in cases [governed by 24-A M.R.S.A. § 2436 and § 2436-A]

might well thwart the legislature’s intent to craft a comprehensive insurance code, and

could subject insurance companies to multiple and inconsistent liability[],” Id, its holding

is not contingent on this observation so that a new tort is otherwise recognized in all cases

                                              4
Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 5 of 7                PageID #: 100




outside the ambit of Maine’s insurance code. It is all but axiomatic among insurance law

enthusiasts that “the tort of bad faith is not recognized under Maine law.” Id. The Law

Court’s musings about why that might be so from a canonical or policy perspective does

not create the tort in this case.

       I conclude that federal maritime law is silent on this issue and that, under Maine

law, a violation of the obligation of good faith and fair dealing cannot sustain an

independent cause of action. Thus, Count II will be dismissed. However, Plaintiff’s

allegations concerning the alleged lack of good faith and fair dealing may be considered

in the context of his breach of contract claim (Count I) and claim for declaratory

judgment (Count IV).

       B. Count V: Uberrimae Fidei

       In Count V Plaintiff takes yet another tack to advance a claim for breach of good

faith, this time by deploying Latin in the cause. In the common law, “insurance policies

are traditionally contracts uberrimae fidei,” Stipcich v. Metro. Life Ins. Co., 277 U.S. 311,

316 (1928), meaning contracts of “utmost good faith.”

       Defendant argues “[t]he doctrine of uberrimae fidei creates a duty for the insured,

not the insurer.” Def.’s Mot. at 7. It is unequivocal, however, that uberrimae fidei creates

a reciprocal duty on all parties of a marine insurance contract to “accord the other the

highest degree of good faith.” Certain Underwriters at Lloyds v. Inlet Fisheries, Inc., 389

F. Supp. 2d 1145, 1171 (D. Alaska 2005). Once an insurer issues a marine insurance policy,

“the insurer is bound by the doctrine and must act in utmost good faith with respect to its



                                              5
Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 6 of 7                   PageID #: 101




dealings with the insured.” Id. Because I find that the doctrine of uberrimae fidei imposes

a duty upon Defendant, I reject this argument.

       Defendant next argues that, in the First Circuit, the doctrine has only ever been

applied against the insured. Defendant posits that this is because the insured lacks any

cognizable remedy under uberrimae fidei. This explanation trips on its way out of the

batter’s box. In Commercial Union Ins. Co. v. Flagship Marine Services Inc., the Southern

District of New York granted the plaintiff’s breach of contract claim because it found the

insurance company breached their duty under uberrimae fidei. 982 F. Supp. 310, 313-14

(S.D.N.Y. 1997). I decline here, on a motion to dismiss, to reject the existence of an

insurer’s duty under the uberrimae fidei doctrine on the basis that, in the First Circuit at

least, an insured lacks a remedy for its breach.

       Finally, Defendant argues that a violation of uberrimae fidei cannot stand as an

independent cause of action. I cannot find and the Plaintiff does not point me to any

decision in which a court has allowed uberrimae fidei to stand as an independent cause of

action. The more common scenario appears to be courts using uberrimae fidei to inform a

party’s breach of contract claim. See, e.g., Commercial Union Ins. Co. v. Flagship Marine

Servs., 982 F. Supp. 310, 313-14 (S.D.N.Y. 1997) (discussing the insurer’s duty and breach

of uberrimae fidei and granting the insured’s breach of contract counterclaim). This is the

more common-sense approach. Once a marine insurance contract is formed, the insurer is

bound to act in the utmost good faith and its actions, in relation to the other party’s interests

under the contract, must be examined against this backdrop. Inlet Fisheries, 389 F. Supp.

2d at 1171. While the duty to disclose all pertinent facts attaches before the policy is issued,

                                                6
Case 1:20-cv-00301-LEW Document 14 Filed 02/08/21 Page 7 of 7                 PageID #: 102




uberrimae fidei does not “come into play until such time as the policy is actually issued.”

Id. This reflects the fact that any cause of action claiming a violation of uberrimae fidei is

a function of a party’s actions in relation to its duties under the contract. Otherwise,

uberrimae fidei would “come into play” prior to the formation of the contract and provide

a cause of action independent of the marine insurance contract.

       Although the breach of uberrimae fidei can be attendant to a breach of contract

claim, it cannot stand as an independent cause of action.

                                      CONCLUSION

       Plaintiff’s Motion to Voluntarily Dismiss Count III (ECF No. 12) is GRANTED.

Defendant’s Motion to Dismiss (ECF No. 6) is GRANTED IN PART. Count III is

DISMISSED WITHOUT PREJUDICE. Counts II and V are DISMISSED as independent

claims. However, Plaintiff may advance those theories in support of Count I (breach of

contract) and Count IV (declaratory judgment).


       SO ORDERED.

       Dated this 8th day of February 2021.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE




                                              7
